United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-969
Issued: March 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 8, 2011 appellant, through her attorney, filed a timely appeal from the Office
of Workers’ Compensation Programs’ (OWCP) decision dated February 7, 2011, which denied
her request for reconsideration on the grounds that it was untimely filed and failed to establish
clear evidence of error. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP. The last merit decision of record was OWCP’s August 3, 2009 decision. Because more
than 180 days elapsed from the last merit decision to the filing of this appeal, the Board lacks
jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that it was untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 20, 2010, the
Board affirmed an August 26, 2009 nonmerit decision of OWCP which denied appellant’s
reconsideration request and found that she neither raised substantive legal questions nor included
new and relevant evidence.3 The findings of fact and conclusions of law from the prior decision
and order are hereby incorporated by reference.
On April 8, 2009 appellant, then a 49-year-old automation clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed right shoulder bursitis and tendinitis, left
shoulder pain and upper back pain and spasms. She reported that her injuries were a result of
pushing, pulling and lifting trays of mail repeatedly, as well as sweeping mail.4 Appellant first
became aware of her condition on January 20, 2007 and of its relationship to her employment on
January 23, 2009.5
In an April 21, 2009 attending physician’s report (Form CA-20), Dr. Mark O. Carter,
Board-certified in family medicine, diagnosed bilateral shoulder tendinitis. He checked the box
marked “yes” when asked if the condition was employment related.
By letter dated June 2, 2009, Dr. Carter reported that appellant was diagnosed with
bilateral chronic shoulder pain, which was initially brought on by her preexisting work-related
activities and which required surgery. In May 2008, appellant returned to work and switched
positions to an automation clerk. Dr. Carter noted that she had preexisting conditions of
acromioclavicular joint arthritis with prominent spurs, subacrimonial impingement with cystic
changes to humeral head and tendinitis of rotator cuff. Appellant had surgery for these issues.
Dr. Carter opined that the repetitive use of her upper arms was causing her chronic pain.

3

Docket No. 10-825 (issued October 20, 2010).

4

According to the statement of accepted facts, appellant was initially employed as a USPS window distribution
clerk in March 1999. Due to several work-related injuries and work restrictions, she was given a new position as an
automation clerk beginning in May 2008.
5

OWCP noted that appellant had prior accepted claims. Appellant’s September 27, 2000 traumatic injury claim
was accepted for a laceration/contusion of the right thumb, master claim number xxxxxx632. A May 13, 2003
occupational disease claim was accepted for a left shoulder tendinitis/sprain; chronic impingement and partial tear
rotator cuff tendon; impingement and partial tear rotator cuff tendon. OWCP accepted a January 20, 2007
occupational disease claim for a right shoulder impingement syndrome with labral and cartilage tear with surgery
performed in June 2007; aggravation of the left shoulder tendinitis/sprain, chronic impingement and partial tear
rotator cuff with surgery performed in July 2007, master claim number. xxxxxx632. On February 10, 2010
appellant filed another occupational disease claim for carpal tunnel syndrome, claim number xxxxxx364.

2

By decision dated August 3, 2009, OWCP denied appellant’s claim finding that the
evidence failed to establish that the claimed shoulder conditions were related to the accepted
work-related events.6
On August 17, 2009 appellant requested reconsideration. She stated that she was on
limited duty as of January 23, 2009 and that further documentation would be submitted from
Dr. Carter.
By decision dated August 26, 2009, OWCP denied appellant’s request for reconsideration
finding that she neither raised substantive legal questions nor included new and relevant
evidence. It specifically noted that no new additional evidence was submitted.7
On February 2, 2010 appellant sought review by the Board.
As noted, in an decision dated October 20, 2010, the Board affirmed the August 26, 2009
OWCP decision.8
On January 27, 2011 appellant, through her representative, requested reconsideration of
the Board’s October 20, 2010 decision. In support of her request, she provided a narrative
statement describing the pain she endured from her injury which deteriorated her quality of life.
Appellant submitted two medical reports dated January 12, 2011 from Dr. Carter, who
provided a history of her bilateral shoulder problems starting from 2003. After surgery in
June 2007, she continued to experience spasms and pain due to her left shoulder. Appellant was
placed on limited duty in her position as a sales service and distribution clerk. In May 2008, she
started a new position as an automation clerk. Dr. Carter reported that appellant’s duties
included lifting mail trays, swiping letters, pushing and pulling containers of mail, sorting
packages in the priority mail section, processing letters and magazines and lifting tubs of mail.
He reported that she was in extreme pain in January 2009 and the repetitive motion from her
work duties caused tendinitis and bursitis in both shoulders. Appellant was placed on limitedduty assignment and had not worked since May 2009.

6

OWCP noted that medical evidence from appellant’s previous master claim number xxxxxx632 had been copied
into this claim file. However, the medical evidence did not provide a medical opinion relating appellant’s then
current bilateral shoulder condition to her duties as an automation clerk.
7

The Board notes that appellant submitted additional evidence after OWCP rendered its August 26, 2009
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
8

Docket No. 10-825 (October 20, 2012).

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e). The last merit decision of record was OWCP’s August 3, 2009 decision. The time began to run from the
August 3, 2009 decision on August 4, 2009 from which 180 days fell on Sunday, January 31, 2010. Appellant had
until the close of the next business day, February 1, 2010 to timely submit an appeal; however, the postmark on the
appeal was February 2, 2010. Thus, the Board lacked jurisdiction over the merits of the claim.

3

By decision dated February 7, 2011, OWCP denied appellant’s reconsideration request as
untimely filed and failing to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.9 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.10
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue decided by OWCP. The evidence must be positive, precise
and explicit and it must manifest on its face that OWCP committed an error.11
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.12
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.13 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.14 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.15 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.16
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
An application for reconsideration must be sent within one year of the date of OWCP’s

9

20 C.F.R. § 10.607(a).

10

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

11

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

12

Annie L. Billingsley, 50 ECAB 210 (1998).

13

Jimmy L. Day, 48 ECAB 652 (1997).

14

Id.

15

Id.

16

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

decision.17 A right to reconsideration within one year also accompanies any subsequent merit
decision on the issues.18 As appellant’s February 2, 2010 request for reconsideration was
submitted more than one year after the last merit decision of record of August 3, 2009, it was
untimely. Consequently, she must demonstrate clear evidence of error by OWCP in denying her
claim.19
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. Appellant submitted two medical reports from Dr. Carter, who noted that her duties as
an automation clerk included lifting mail trays, swiping letters, pushing and pulling containers of
mail, sorting packages in the priority mail section, processing letters and magazines and lifting
tubs of mail. Dr. Carter reported that she was in extreme pain in January 2009 and the repetitive
motion from her work duties caused tendinitis and bursitis in both shoulders. However, this
evidence is insufficient to establish that OWCP erred in its denial of appellant’s claim.20
Although Dr. Carter provided some medical rationale explaining how her work duties caused her
bilateral shoulder tendinitis and bursitis, this evidence was submitted after OWCP’s August 3,
2009 merit decision. The Board notes that clear evidence of error is intended to represent a
difficult standard. Evidence, such as a detailed well-rationalized medical report, which if
submitted before the merit denial might require additional development of the claim, is
insufficient to establish clear evidence of error.21 Dr. Carter’s reports do not raise a substantial
question as to the correctness of OWCP’s August 3, 2009 merit decision or demonstrate clear
evidence of error.
On appeal, appellant stated that her injury negatively affected her quality of life. While
she addressed her disagreement with OWCP’s denial of her claim, her general allegations do not
raise a substantial question as to the correctness of OWCP’s decision. The Board notes that the
underlying issue is medical in nature and the medical evidence submitted was not sufficient to
shift the weight of the evidence in her favor and establish that OWCP erred in denying her claim.
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in her favor and raise a substantial question as to the
correctness of OWCP’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

17

Supra note 9.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

19

See Debra McDavid, 57 ECAB 149 (2005).

20

See W.R., Docket No. 09-2336 (issued June 22, 2010).

21

Federal (FECA) Procedure Manual, supra note 18, Chapter 2.1602.3(c) (March 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

